Citation Nr: 1134500	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to the restoration of non-service connected pension benefits for the period from September [redacted], 2004 to January [redacted], 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from December 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Subsequently, due to the Veteran's relocation, the RO in San Juan, Puerto Rico, assumed jurisdiction of this matter.  

In his May 2008 substantive appeal to the Board, the Veteran requested a hearing before the Board, to be transmitted by videoconferencing, with the Veteran seated at the RO and the Veterans Law Judge seated at the central office in Washington, DC (videoconference hearing).  The Veteran did not appear at the videoconference hearing that was scheduled for February 17, 2011.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2010).


FINDINGS OF FACT

1.  On September [redacted], 2003, the Veteran was arrested and charged with violation of a protective order, a third degree felony (due to previous convictions) in the state of Texas.  

2.  On October [redacted], 2003, the Veteran was convicted for the violation of a protective order and sentenced to two years probation.

3.  In July 2004, the 282nd Judicial District Court in Texas found that, as a result of a violation of the terms of the Veteran's probation for the October [redacted], 2003 conviction, the Veteran would serve time in jail from July [redacted], 2004 through January [redacted], 2005.  

4.  The Veteran was incarcerated at the Dallas County Jail from July [redacted], 2004 through January [redacted], 2005 due to his conviction for a felony.  

5.  Effective September [redacted], 2004 through January [redacted], 2005, the RO reduced the Veteran's VA non-service-connected pension benefits due to his incarceration.


CONCLUSION OF LAW

The claim that the Veteran's non-service connected pension benefits were improperly reduced from September [redacted], 2004 through January [redacted], 2005 due to his incarceration is without legal merit.  38 C.F.R. § 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), with its expanded duties, is not applicable to certain issues before the Board.  In Barger, the issue before the Board was a waiver of recovery of overpayment claims.  In their analysis, the Court pointed out that the statute at issue in such cases was found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA were relevant to a different chapter (i.e. Chapter 51).  The Board notes that the statute at issue in this case also is to be found in Chapter 53, Title 38, United States Code; therefore, the VCAA and its implementing regulations are not for application in this case.

Additionally, review of VA's duty to notify and assist is not necessary in cases such as this where a claim cannot be substantiated because there is no legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The VCAA notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In appeals where the law is dispositive, as in this instance, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Restoration Analysis

Any person in receipt of VA benefits who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation or dependency and indemnity compensation (DIC) in excess of the amount by the regulation beginning on the 61st day of incarceration.  38 C.F.R. 
§ 3.665.

Reviewing the evidence of record, Texas crime records indicate that, on September 25, 2003, the Veteran was arrested and charged with repeat violation of a protective order, a third degree felony (due to previous convictions) in the state of Texas.  Court records indicate that, on October [redacted], 2003, the Veteran was convicted of violation of the protective order and sentenced to two years probation.  Subsequently, in July 2004, the 282nd Judicial District Court in Texas found that, as a result of a violation of the terms of the probation for the October 30, 2003 conviction, the Veteran would serve time in jail from July [redacted], 2004 through January [redacted], 2005.  The Veteran was incarcerated at the Dallas County Jail from July [redacted], 2004 through January [redacted], 2005 due to his conviction for the felony, specifically violation of a protective order.  Effective September [redacted], 2004 through January [redacted], 2005, the RO reduced the Veteran's non-service connected pension benefits due to his incarceration.  

Although the Veteran contends that the RO was wrong in reducing his non-service-connected pension benefits, the Board finds that the Veteran's arguments lack legal merit.  In an October 2007 statement, the Veteran contended that the reduction should not have occurred because the period of his incarceration, from July [redacted], 2004 through January [redacted], 2005, was expunged from his criminal record.  The Board notes that 38 C.F.R. § 3.665 states that one incarcerated in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount by the regulation beginning on the 61st day of incarceration.  The Board notes that the Veteran served a sentence in excess of 60 days for conviction of a felony.  Even if the state of Texas chooses to later expunge the period of incarceration from the official criminal record, 38 C.F.R. § 3.665 contains no legal provision allowing for later restoration of benefits in cases of expungement of the legal record.  

In a December 2007 statement and notice of disagreement, the Veteran indicated that he was not convicted of a felony and, therefore, should not have had his benefits reduced during a period of incarceration.  As indicated above, the evidence shows that the Veteran was convicted for felony violation of a protective order; therefore, as he was incarcerated for violating the terms of his probation for that conviction, the Veteran was in fact incarcerated for a felony.  For these reasons, the Board finds that the Veteran's claim for restoration of non-service-connected pension benefits for the period from September 12, 2004, to January 11, 2005 lacks legal merit.  The benefit of a doubt doctrine is not applicable in this matter.  
38 U.S.C.A. § 5107(b) (2010).


ORDER

The appeal for restoration of non-service-connected pension benefits for the period from September [redacted], 2004 to January [redacted], 2005, lacking legal merit, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


